
	
		I
		111th CONGRESS
		1st Session
		H. R. 1488
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a fair order of posting checks and deposits
		  to prevent unjust enrichment of financial institutions from fees that accrue
		  only by virtue of the order used by the institution for posting checks and
		  deposits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Checking Fairness
			 Act.
		2.Fair order for
			 posting checks
			(a)Order of checks
			 postedSection 607 of the
			 Expedited Funds Availability Act (12 U.S.C. 4006) is amended by adding at the
			 end the following new subsection:
				
					(f)Numerical order
				of posting checks
						(1)In
				generalSubject to paragraph
				(2), in the process of posting checks presented for payment against a checking
				account used primarily for personal, family, or household purposes after the
				close of any business day, the checks shall be posted by a depository
				institution against the account in the numerical order of the checks, beginning
				with the lowest number.
						(2)Notice and
				customer consent for different posting orderA depository institution may alter the
				order required under paragraph (1) for posting checks against a checking
				account used primarily for personal, family, or household purposes only
				if—
							(A)specific notice of
				the alternate posting order is given by the depository institution to the
				prospective accountholder verbally and in writing before the account is opened
				(using a document that is separate from the account application and any other
				document provided to the prospective accountholder in the process of opening
				the account) which fully describes the posting process and explains in clear
				and easy-to-understand language the possible consequences to the accountholder
				of the alternate posting order; and
							(B)the depository
				institution obtains from the accountholder, and retains in its records, a
				written acknowledgment of the receipt by the accountholder of the notice
				required under subparagraph (A) and the written consent of the accountholder
				for the use of the alternate posting
				order.
							.
			(b)Credits required
			 To be posted before debitsSection 607 of the Expedited Funds
			 Availability Act (12 U.S.C. 4006) is amended by inserting after subsection (f)
			 (as added by subsection (a) of this section) the following new
			 subsection:
				
					(g)Order of posting
				debits and creditsIn the
				process of posting credits and debits against a checking account used primarily
				for personal, family, or household purposes after the close of any business
				day, all deposits shall be credited by a depository institution to the account
				before debiting any check drawn on the account and presented for
				payment.
					.
			(c)RegulationsThe
			 Board of Governors of the Federal Reserve System shall—
				(1)prescribe such
			 regulations as may be necessary to implement the amendments made by subsection
			 (a) and (b); and
				(2)publish such
			 regulations in final form before the end of the 180-day period beginning on the
			 date of the enactment of this Act.
				
